Case 14-46252        Doc 46     Filed 10/11/18     Entered 10/11/18 10:05:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-46252
         Tiana Wyatt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/31/2014.

         2) The plan was confirmed on 02/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/26/2017, 06/25/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,581.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-46252      Doc 46      Filed 10/11/18    Entered 10/11/18 10:05:21                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $6,315.41
        Less amount refunded to debtor                          $61.23

 NET RECEIPTS:                                                                                   $6,254.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $293.08
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,293.08

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCEPTANCE NOW                Secured             0.00          0.00             0.00           0.00       0.00
 ALL CREDIT LENDERS            Unsecured         560.00      2,238.00            93.28          93.28       0.00
 ATLAS ACQUISITIONS LLC        Unsecured            NA         702.36           702.36          20.67       0.00
 CCSI                          Unsecured         315.00        633.00           633.00          18.62       0.00
 CONSUMER PORTFOLIO SERVICES   Unsecured            NA           0.00             0.00           0.00       0.00
 GINNYS                        Unsecured         458.00        493.80           493.80          18.56       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured      9,242.00       9,242.17         9,242.17        940.49        0.00
 MEDIACOM COMMUNICATIONS COR   Unsecured         389.00        324.10           324.10           0.00       0.00
 MH ACCEPTANCE                 Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         819.00        818.67           818.67          34.12       0.00
 POST UNIVERSITY               Unsecured           0.00           NA               NA            0.00       0.00
 PROFESSIONAL ACCOUNTS         Unsecured         234.00           NA               NA            0.00       0.00
 SARAH BUSH LINCOLN            Unsecured         538.00           NA               NA            0.00       0.00
 SECURITY FINANCE              Unsecured         460.00           NA               NA            0.00       0.00
 ST ALEXIUS MEDICAL CENTER     Unsecured         829.00           NA               NA            0.00       0.00
 SUNRISE CREDIT SERVICES       Unsecured          45.00           NA               NA            0.00       0.00
 VILLAGE OF DOLTON             Unsecured         200.00           NA               NA            0.00       0.00
 VILLAGE OF EAST HAZEL CREST   Unsecured         250.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST     Unsecured         350.00           NA               NA            0.00       0.00
 CASHCALL INC                  Unsecured      1,100.00            NA               NA            0.00       0.00
 CENTRAL DUPAGE HOSPITAL       Unsecured      2,203.00            NA               NA            0.00       0.00
 CHARLESTON FAMILY DENTAL      Unsecured         234.00           NA               NA            0.00       0.00
 CHASE BANK                    Unsecured         323.00           NA               NA            0.00       0.00
 CREDITORS DISCOUNT & AUDIT    Unsecured          77.00           NA               NA            0.00       0.00
 CUSTOM COLLECTION SERVICES    Unsecured         285.00           NA               NA            0.00       0.00
 BANK OF AMERICA               Unsecured      5,300.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-46252       Doc 46     Filed 10/11/18    Entered 10/11/18 10:05:21             Desc         Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim       Principal      Int.
 Name                             Class    Scheduled      Asserted      Allowed        Paid         Paid
 BUDS AMBULANCE SERVICE        Unsecured         136.00           NA           NA            0.00       0.00
 CADENCE HEALTH                Unsecured         716.00           NA           NA            0.00       0.00
 DEPENDON COLLECTION           Unsecured      1,129.00            NA           NA            0.00       0.00
 ENTERPRISE RENT A CAR         Unsecured         272.00           NA           NA            0.00       0.00
 FINGERHUT                     Unsecured         241.00           NA           NA            0.00       0.00
 FIRST CASH ADVANCE            Unsecured         950.00           NA           NA            0.00       0.00
 FIRST PREMIER BANK            Unsecured         359.00           NA           NA            0.00       0.00
 GENESIS FINANCIAL             Unsecured         300.00           NA           NA            0.00       0.00
 METABANK                      Unsecured         331.00           NA           NA            0.00       0.00
 MIDSTATE COLLECTION SO        Unsecured      3,420.00            NA           NA            0.00       0.00
 AT&T MOBILITY                 Unsecured         976.00           NA           NA            0.00       0.00
 ATG CREDIT                    Unsecured         179.00           NA           NA            0.00       0.00
 PAYDAY LOAN YES               Unsecured         350.00           NA           NA            0.00       0.00
 PAYDAY LOAN STORE             Unsecured         745.00           NA           NA            0.00       0.00
 HARRIS & HARRIS               Unsecured      5,312.00            NA           NA            0.00       0.00
 HORIZON OPPORTUNITIES         Unsecured      1,037.00            NA           NA            0.00       0.00
 HYDRA FUND                    Unsecured         500.00           NA           NA            0.00       0.00
 ILLIANA CARDIOVASCULAR CONSUL Unsecured          50.00           NA           NA            0.00       0.00
 ILLINOIS LENDING CORP         Unsecured         856.00           NA           NA            0.00       0.00
 LAKELAND RADIOLOGISTS         Unsecured          56.00           NA           NA            0.00       0.00
 LINCOLNSHIRE APT              Unsecured         660.00           NA           NA            0.00       0.00
 MAMBO CASH NATIONAL PAYDAY L Unsecured       1,079.00            NA           NA            0.00       0.00
 SEVENTH AVENUE                Unsecured         399.00        399.74       399.74          15.03       0.00
 THE MORRIS PLAN               Unsecured      4,094.00       8,061.08     8,061.08        820.33        0.00
 UNIVERSITY OF PHOENIX         Unsecured           0.00           NA           NA            0.00       0.00
 US BANK                       Unsecured      2,500.00         116.00       116.00           0.00       0.00
 US BANK                       Unsecured            NA         250.80       250.80           0.00       0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00           NA           NA            0.00       0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00         0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-46252        Doc 46      Filed 10/11/18     Entered 10/11/18 10:05:21              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,135.00          $1,961.10              $0.00


 Disbursements:

         Expenses of Administration                             $4,293.08
         Disbursements to Creditors                             $1,961.10

 TOTAL DISBURSEMENTS :                                                                       $6,254.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
